Citation Nr: 1448991	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  06-28 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980; had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard from August 1987 to August 1997, and from December 1997 to December 2000; and served 5 years, 8 months, 22 days in the Army Reserve, and was discharged in May 2008.

The TDIU issue on appeal implicitly came to the Board of Veterans' Appeals (Board) from a September 2005 decision of the RO, as part and parcel of the Veteran's appeal for a higher initial disability rating for patellar femoral syndrome of the right knee.

In an October 2013 decision, the Board adjudicated the issues of higher initial disability ratings for service-connected patellar femoral syndrome of the right knee with limitation of flexion and limitation of extension; and service connection for a cervical spine disability.  The Board also remanded the issue of service connection for a gastrointestinal disability (claimed as stomach ulcers), which currently remains pending in remand status at the RO or VA's Appeals Management Center (AMC).  Finally, the Board referred to the RO the issue of entitlement to a TDIU.

The Veteran then appealed the Board's decision to refer to the RO, rather than remand, the TDIU issue to the United States Court of Appeals for Veterans Claims (Court).  The Veteran did not contest the Board's adjudication of the higher initial disability ratings for the service-connected patellar femoral syndrome of the right knee with limitation of flexion and limitation of extension, or the denial of service connection for a cervical spine disability.

Pursuant to a May 2014 Order and "Joint Motion to Modify the Board Decision" filed by the parties, the Court modified the Board's decision to reflect that the issue of entitlement to a TDIU is remanded to the RO, rather than referred.   

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

The parties to the "Joint Motion to Modify the Board Decision" essentially found that the Board should have remanded, rather than referred, the issue of entitlement to a TDIU.  Significantly, every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

During the pendency of this appeal, the Veteran submitted a formal claim for TDIU in May 2006; and had put forth statements indicating that he last worked full time in February 2006.  Records reflect that he had completed two years of college and had additional training in fiber optics installation, telecommunications systems maintenance, and in systems analysis.

An October 2006 rating decision denied the Veteran's TDIU claim on the basis that the Veteran had not been found unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  His service-connected disabilities at the time were evaluated as 10 percent disabling.

In August 2008, the Veteran again claimed entitlement to a TDIU.  Records received from the Social Security Administration in August 2009 show that the Veteran became disabled as of January 2007; and that his severe impairments at the time included asthma, degenerative disc disease of the cervical spine, anxiety disorder, dysthymic disorder, passive aggressive personality disorder, and alcohol abuse.
   
The Board notes that, since the RO's prior denial of TDIU benefits in October 2006, service connection and compensation have been awarded for additional disabilities.  Service connection is currently in effect for asthma, evaluated as 30 percent disabling; patellar femoral syndrome of the right knee with limitation of flexion, evaluated as 10 percent disabling; patellar femoral syndrome of the right knee with limitation of extension, evaluated as 10 percent disabling; and headaches, evaluated as 0 percent (noncompensable) disabling.  The combined disability rating is 40 percent, effective March 2, 2005; 60 percent, effective March 16, 2007; and 50 percent, effective February 9, 2011.

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  

In this case, there is no opinion of record regarding the Veteran's functional impairment due to his service-connected disabilities with regard to employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file (physical or electronic), VA treatment records for asthma; for patellar femoral syndrome of the right knee with limitation of flexion and limitation of extension; and for headaches, dated from June 2012 to present.  

2.  Undertake appropriate action to ensure that all Social Security records, stored by document on a disc in the Veteran's paper claims file (Volume 3), are scanned and associated with the Veteran's electronic claims file.

3.  Schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employment.  The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

In proffering an opinion, the examiner should address the Veteran's functional limitations due to his service-connected disabilities, jointly-(i.e., asthma, patellar femoral syndrome of the right knee with limitation of flexion and limitation of extension, and headaches), as they may relate to his ability to function in a work setting and to perform work tasks.  The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. The examiner should set forth a rationale for the conclusions reached.

4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal-taking into consideration provisions of 38 C.F.R. § 4.16(b).  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



